Name: Council Regulation (EEC) No 3018/81 of 19 October 1981 implementing in the Community revised amounts for the documentary requirements in Protocol 2 concerning the definition of the concept of originating products and methods of administrative cooperation to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 81 Official Journal of the European Communities No L 302/3 COUNCIL REGULATION (EEC) No 3018/81 of 19 October 1981 implementing in the Community revised amounts for the documentary require ­ ments in Protocol 2 concerning the definition of the concept of originating products and methods of administrative cooperation to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas as a consequence of the bi-annual automatic adaptation of the base date provided for in Protocol 2 the actual value limits of the amounts referred to in Articles 6 and 17 of the said Protocol would be reduced ; whereas, in order to avoid such a reduction , it is necessary to increase these amounts, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation ('), signed in Brussels on 6 May 1980 , and in particular Article 6 of Protocol 2 thereto , concerning the definition of the concept of origi ­ nating products and methods of administrative cooperation , Having regard to the proposal from the Commission , Whereas Article 6 of Protocol 2 lays down that the Community may, if necessary, revise the amounts for determining when forms EUR . 2 may be used instead of movement certificates EUR . 1 or when no docu ­ mentary evidence of origin is required as provided in Articles 6 and 17 of the said Protocol ; Whereas on 1 October 1980 the equivalent values of the amounts concerned in the various national curren ­ cies were lower than their values obtaining on 30 June 1978 ; The amount laid down in the second subparagraph of Article 6 ( 1 ) of Protocol 2 shall be increased to 1 620 . The amounts laid down in Article 17 (2) of the said Protocol shall be increased to 105 and 325 respec ­ tively. Artiele 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 19 October 1981 . For the Council The President P. WALKER (!) OJ No L 1 30 , 27 . 5 . 1980 , p . 2 .